Name: Commission Regulation (EC) No 1428/97 of 23 July 1997 amending Regulation (EEC) No 2037/93 laying down detailed rules of application of Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural structures and production;  foodstuff;  marketing;  consumption
 Date Published: nan

 Avis juridique important|31997R1428Commission Regulation (EC) No 1428/97 of 23 July 1997 amending Regulation (EEC) No 2037/93 laying down detailed rules of application of Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs Official Journal L 196 , 24/07/1997 P. 0039 - 0040COMMISSION REGULATION (EC) No 1428/97 of 23 July 1997 amending Regulation (EEC) No 2037/93 laying down detailed rules of application of Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), as last amended by Commission Regulation (EC) No 1068/97 (2), and in particular Article 16 thereof,Whereas Article 5 of Commission Regulation (EEC) No 2037/93 of 27 July 1993 laying down detailed rules of application of Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (3) provides for measures to inform the public of the meaning of 'PDO`, 'PGI`, 'protected designation of origin` and 'protected geographical indication` in the Community languages; whereas the adoption and application of these measures, notably by implementing a Community information campaign directed at Community producers, distributors and consumers, has shown the usefulness and effectiveness in particular of a Community symbol for communicating the desired message;Whereas this Community symbol would thus be the best way of informing consumers of the existence of the PDOs and PGIs, and of encouraging producers to use the Community scheme and distributors to market the products in question; whereas this falls within the objectives laid down by Regulation (EEC) No 2081/92 and would respond to the expectations of the Member States and economic operators;Whereas a Community symbol should therefore be created for which the names registered under Regulation (EEC) No 2081/92 would qualify; whereas this symbol may appear only on the agricultural products and foodstuffs that comply with that Regulation and are authorized to bear the expressions or abbreviations 'PDO`, 'PGI`, 'protected designation of origin`, 'protected geographical indication` or the equivalent national traditional expressions; whereas these can be used without the symbol;Whereas, given the positive and useful impact of the information measures introduced to disseminate awareness of Regulation (EEC) No 2081/92 and the abbreviations and expressions provided for by it, the time limit laid down in Regulation (EEC) No 2037/93 should be extended by four years so that their effectiveness may be prolonged and increased;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Regulatory Committee on Geographical Indications and Designations of Origin,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 2037/93 is hereby amended as follows:1. The following paragraph is added to Article 5:'The five-year time limit provided for in the preceding paragraph is hereby extended by four years. The information measures implemented shall be evaluated.`;2. The following Article 5a is inserted:'Article 5a1. The names registered as protected designations of origin (PDOs) or protected geographical indications (PGIs) may be accompanied by a Community symbol to be determined in accordance with the procedure laid down in Article 15 of Regulation (EEC) No 2081/92.2. The Community symbol may appear only on products which comply with Regulation (EEC) No 2081/92.3. "PDO", "PGI", "protected designation of origin", "protected geographical indication" and the equivalent national traditional expressions may be used without the Community symbol.`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 208, 24. 7. 1992, p. 1.(2) OJ No L 156, 13. 6. 1997, p. 10.(3) OJ No L 185, 28. 7. 1993, p. 5.